MATHEWS, Circuit Judge
(concurring in the result).
I concur in the result, but do not concur in all that my associates (Judges DEN-MAN and STEPHENS) say in their opinion. My associates say:
“Their vessel is at once the residence and place of work of the sailors. As their residence there has been a gradual evolution from the dimly lit and unventilated forecastle with its tiers of bunks, lack of privacy and disease-communicating crowding into a trailing approximation of the rising standards of workmen ashore. Likewise a trailing rise towards onshore fare in ships’ food and its preparation from the salt horse and not infrequently weevily hardtack, with the accompanying scurvy, to a more diversified diet with cooks of better training and skill. The competition of the vessels in sea carriage has been so keen, the profits often so slender or absent, that many managers have not had the means for voluntary improvement of the sailors’ quarters or food. The pressure of the sailors’ unions and particularly the Sailors Union of the Pacific under the historic leadership of Andrew Furuseth has been a major factor in this gradual evolving improvement. Constant vigilance and pressure is required to prevent a falling below any established standard or failure to improve conditions as the standard continues its certain rise.”
These statements have no basis in the record. The matters stated are not known judicially and, if true, are, for present purposes, irrelevant. As to their truth or falsity, I express no opinion.